OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission(s) filed on 16 September 2022 have been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 31 July 2020. 

Response to Amendment
The Amendment filed 16 September 2022 has been entered. Claim 1 has been amended; claims 2 and 7 were previously canceled; and claims 1, 3-6, 8, and 9 remain pending/under consideration and have been (re)examined on the merits. 
The amendments to the claims have overcome the following objections/rejections previously set forth in the Final Office Action dated 16 May 2022 (hereinafter “Final Office Action): the objections to claim 1, and the rejection of claims 1, 3-6, 8, and 9 under 35 U.S.C. 112(b). As such, the aforesaid objections and 112(b) rejections have been withdrawn, and the Examiner thanks Applicant for correcting the corresponding issue(s).
However, it is noted that new grounds of rejection are set forth hereinafter, necessitated by the amendments to the claims. The grounds of rejection previously set forth under 35 U.S.C. 103 in the Final Office Action are maintained herein.

Claim Amendments – Notice of Improper Formatting
It is noted that the marked-up amendments to the claims filed 16 September 2022 are not in compliance with 37 CFR 1.121(c), specifically 1.121(c)(2), which states that the markings which indicate the changes (e.g., underlining, strikethrough, etc.) are made relative to the immediate prior version of the claims. Given that the claims filed 11 August 2022 were not entered by the Examiner, the immediate prior version of the claims is the claim set filed 18 February 2022, and thus not 11 August 2022. In other words, the proposed amendments filed on 11 August 2022 and the amendments filed 16 September 2022 should (both) be marked-up in the claim set filed 16 September 2022.
After thorough evaluation/comparison of the aforesaid claims, and to facilitate compact and expedient prosecution of the instant application, the claims filed 16 September 2022 have been examined on the merits (as the Examiner has determined that they include, word-for-word, the proposed amendments filed 11 August 2022), and Applicant is respectfully reminded of the rules regarding amendments made to the claims set forth in 37 C.F.R. 1.121(c). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation regarding the polyester resin coating of “does not contain calcium carbonate as a scavenger for capturing sulfurous acid” renders the claim indefinite, as it is unclear if the claim intends to totally exclude calcium carbonate from being present in the coating, or if the claim is only excluding calcium carbonate (e.g., of a particular form) which functions as an acid scavenger (i.e., allowing for the presence of calcium carbonate which does not exhibit the capability to scavenge sulfurous acid). 
In view of the specification [0003, 0005] and the position(s) set forth in paras. 15 and 16 of the Final Office Action, claim 1 is interpreted for examination on the merits as totally excluding any/all calcium carbonate (in any form) from the coating, identical to the previous interpretation for examination on the merits. 
In order to overcome the indefiniteness issue, it is respectfully suggested to strike “as a scavenger for capturing sulfurous acid” from claim 1. 
Claims 3-6, 8, and 9 are indefinite and rejected under 35 U.S.C. 112(b) as they are directly or ultimately dependent upon claim 1 and therefore include (and do not remedy) all of the indefinite issues of claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US 2008/0014317; “Stokes”) (prev. cited) in view of Hidaka et al. (JP 2015-193782; “Hidaka”) (prev. cited; copy and translation relied upon prev. provided).
“Two-Piece Cans.” Galvanized Steel Sheet, Baosteel Co., Ltd., 2014, http://ecommerce.ibaosteel.com/baosteel_products/galvanizedSteel/en/material/material_02_06.jsp. (hereinafter “Baosteel”; copy prev. provided) is relied upon as evidence for the rejection of claim 6.
Regarding claim 1, Stokes discloses a two-piece aluminum can (i.e., container) filled with wine. The two-piece aluminum can includes a can body (logically including a bottom and sidewall) and can closure (i.e., lid) which is seamed (i.e., sealed) to the body; and the inner surface of the can is coated with a corrosion-resistant coating [Abstract; 0002, 0004, 0008, 0009, 0011, 0012, 0032, 0034, 0036]. Given that the claimed barrel portion of the aluminum can body is not defined in terms of structure, specific shape/dimensions, and/or other characteristic(s), the can body of Stokes reads on the claimed barrel portion and/or would have exhibited a barrel portion.
Stokes is silent regarding the thickness of the corrosion resistant coating applied on the inner surface of the can body and can closure; is silent regarding the corrosion resistant coating of the can body being a polyester resin coating/the corrosion resistant coating of the can closure being a polyester/phenolic coating; and silent regarding the aluminum can lid being an opening end with a stay-on tab.
Hidaka discloses a coated aluminum plate for two-piece cans and can lids, and specifically, a can body, and an easy-opening can lid including a stay-on tab, formed from the coated aluminum plate, said coating on the inner surface of both the body and lid [p. 1, para 1, 6, 7; p. 6, para 4, 7, 8, 9, 11, 12]. Hidaka teaches that the coating composition applied to the aluminum plate includes a polyester base resin and a resol-type phenolic resin crosslinking (i.e., curing) agent [p. 2, para 2-5, 10; p. 4, para 2; p. 5, para 1], where said coating composition exhibits an excellent balance between processability, hardness, corrosion resistance, retort resistance, hygiene, and scratch resistance, and is especially suitable for (the aforesaid) can/can lid coatings [p. 2, para 5; previous citations]. Hidaka teaches that the coating exhibits a film thickness from 3 to 18 µm, of which is a sufficient thickness for providing excellent adhesion and corrosion resistance relative to the contents contained in the can, as well as exhibits all of the aforesaid benefits [previous citations; p. 6, para 9]. 
Stokes and Hidaka are both directed to aluminum containers for corrosive liquids, said containers being two-piece aluminum containers (cans), wherein the preferred coating of Stokes is a thermoset [0011, 0036], and the coating of Hidaka is a thermoset coating [p. 6, para. 8].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the coated aluminum sheet can body and easy-opening can lid including the stay-on tab, taught by Hidaka, as the can body and can closure of the wine can of Stokes, in order to have benefited from increased and/or balanced processability, hardness, corrosion resistance, retort resistance, hygiene, and scratch resistance, on/in both the can body and can lid; and in order to have provided a closure (recognized as) having an easy-opening mechanism (i.e., stay-on tab) for consumers. See also MPEP 2144.07 – the Courts have held that the selection of a known material based on its suitability for its intended use is prima facie obvious.
The two-piece aluminum can of Stokes would have been formed from the aforesaid aluminum can body and can lid of Hidaka, including the polyester/phenolic resin coating provided on the inner surface(s) thereof, said coating exhibiting a film thickness of from 3 to 18 µm. The aforesaid range overlaps with the barrel portion having a minimal thickness of 4 to 6 µm (upper end of range is not specified), thereby rendering said range prima facie obvious (see MPEP 2144.05(I)). The range also overlaps with the thickness of the coating film of the can lid of not less than 6 µm (upper end of range is not specified), thereby rendering said range prima facie obvious (see MPEP 2144.05(I)). Hidaka does not disclose, nor teach/suggest the presence/use of calcium carbonate in the coating, of which reads on the claimed limitation “contains no scavenger for capturing sulfurous acid” (see rejection of claim 1 under 35 U.S.C. 112(b) above). 
Further, regarding the recitation in claim 1 of the can body being formed by coating an aluminum sheet with the polyester resin by lamination of a cast film or extrusion coating without use of an adhesive, it is first noted that neither of Stokes nor Hidaka require the use of an adhesive/primer layer prior to application of the coating composition to the aluminum sheet. The absence of disclosure of an adhesive/tie/primer layer reads on the claimed exclusionary language.
Furthermore, the (aforesaid) recitation of lamination via cast film or extrusion coating constitutes a product-by-process limitation (see MPEP 2113(I), (II)). Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself – the patentability of a product does not depend on its method of production. However, the structure implied by the process steps should be considered when assessing patentability, in particular where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.
In the instant case, it is noted that the specification [0017] merely indicates that extrusion or cast-film lamination may be utilized, and does not include further details regarding either known lamination method; and noted that claim 1 does not recite/require that the polyester resin coating formed on the can body be a thermoplastic. Thus, the broadest reasonable interpretation of a “cast film”, in view of the specification (see MPEP 2111) is that of a polymeric/resinous material which is formed or disposed directly on the aluminum sheet substrate (e.g., encompasses coating), and through disposition/deposition and optional cooling, drying/heating, and/or curing (e.g., addition of a crosslinker/cure catalyst), forms a layer (of said material) having a defined thickness. Without further limitation(s) regarding the cast film process, any degree of stretch or orientation (or none at all) is encompassed by claim 1. In other words, the claimed “cast film” itself may be a pre-cured or partially cured resinous material which has been previously cast on a substrate (e.g., release liner) and may subsequently removed therefrom in film form, disposed on the aluminum sheet, and cured via addition of an external crosslinker or via activation of an internal crosslinker with an energy source (e.g., UV-cure). 
In view of the foregoing, there would have been no obvious difference between the coated can of Stokes (as modified above) and that which is claimed (as limited by the product-by-process limitations), and/or the coated can of modified Stokes and the claimed can would have been materially indistinguishable. Said in another way, the claimed can would not have exhibited a distinct structural difference imparted by the product-by-process limitations over the coated can of modified Stokes. See MPEP 2113(I), (II); MPEP 2145. 
The two-piece aluminum can of modified Stokes reads on all of the limitations of claim 1.
Regarding claim 3, the grounds of rejection of claim 1 read on the limitation of claim 3 – the thickness of the coating film on the can lid is from 3 to 18 µm, of which encompasses the lower end and is within the upper end of the claimed range of 6 to 20 µm, thereby rendering the range prima facie obvious (see MPEP 2144.05(I)) absent factually-supported evidence of criticality or an unexpected result associated therewith.
Regarding claim 4, Hidaka discloses that the polyester may be formed from, inter alia, polybasic acids and polyhydric alcohols including, inter alia, terephthalic acid and ethylene glycol, among other useable monomers [pp. 2, para 11; pp. 3, para 9, 10; pp. 4, para 1; pp. 7], thereby reading on the polyester being ethylene-terephthalate based. 
Regarding claim 5, the rejection of claim 1 above reads on the limitations of claim 5. The coating film applied on the inner surface of the can lid (and body) includes a polyester base resin and a resol-type phenol resin as a curing agent.
Regarding claim 6, Stokes does not explicitly disclose that the can body is seamless (where it is noted by the Examiner that the limitation in claim 6 of “by drawing, bend-stretching, and/or ironing a polyester resin coated aluminum sheet” constitutes a product-by-process limitation, see MPEP 2113(I), (II), where the structure implied by the process steps is a coated can body with no seam).
However, Stokes does teach that (i) the can is a two-piece can typically used for soft drinks and beer beverages; and (ii) the internal pressure in the can may be from 25-40 psi [0036]. Further, Stokes discloses that the closure is seamed to the body [0012, 0036], but does not discuss the body having a seam (i.e., a longitudinal overlap seam). As evidenced by Baosteel, two-piece cans have no side seam and no seam between the body and the bottom end (and thus seamless) [para 2]; and further, are formed by deep drawing a sheet of metal. Therefore, absent objective evidence to the contrary, the can body of (the aluminum two-piece can of) Stokes, as modified above, would have been seamless, of which reads on the claimed can body being a seamless can (of which is the structure implied by the product-by-process steps). 
Regarding claims 8 and 9, Stokes discloses that the wine is sulfited (i.e., includes added sulfites) before being filled into and sealed within the two-piece aluminum can [0008, 0032-0034].

Response to Arguments
Applicant’s arguments presented on pp. 4-6 of the Remarks filed 16 September 2022, with respect to the rejection of the claims under 35 U.S.C. 103 as unpatentable over Stokes in view of Hidaka (previously set forth in the Final Office Action and maintained herein), have been considered but not found persuasive.
On p. 5 of the Remarks, Applicant asserts that the present invention is a thermoplastic polyester resin coating film. However, it is noted that the instant claims do not limit the polyester resin coating film to thermoplastics – the polyester resin of the can body of claim 1 is read on by a thermoset polyester coating. Further, the product-by-process limitations, and in particular the scope of “cast film” lamination, as explained above in paras. 28-30, do not effectively exclude cured thermoset coatings formed on the aluminum sheet, as the aforesaid are encompassed in the broadest reasonable interpretation of a cast film (see cited grounds of rejection above). Further, Applicant is respectfully directed to MPEP 2145(VI), which states that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
For these reasons, Applicant’s argument has not been found persuasive. It is respectfully suggested to amend the claims to limit the polyester resin coating on the can body to a thermoplastic material, should Applicant desire to prevent the coating of Hidaka from reading thereon. 

On p. 6 of the Remarks, Applicant asserts that the can of Stokes requires a thermosetting epoxy coating formed on the inner surface. However, it is noted that the disclosure of Stokes cited by the Examiner does not explicitly require the thermosetting coating be formed from an epoxy, and does not explicitly require that the coating be a thermoset [see Stokes at 0008, 0011, 0036]. It appears that Applicant has not considered the prima facie case of obviousness set forth in the grounds of rejection based on the combination of the teachings of the prior art references – it is noted that the test for obviousness is what the combined teachings of the references would have suggested to one having ordinary skill in the art; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145(IV)).
For these reasons, Applicant’s argument has not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution, and consideration is respectfully suggested. 
US 2016/0096655 to Stokes et al. – [Abstract; 0002, 0027, 0034, 0040-0056, 0060-0063, 0126] teaches that the addition of resveratrol, a phenolic/antioxidant compound naturally found in grapes, when added to the coating composition on the inside of an aluminum container for wine, reduces the loss of quality in the wine, wherein the coating can be polyester-based
US 2011/0303633 to Bernstein – [Abstract; 0004] teaches that single serving wine containers formed from aluminum were known in the art
US 8,573,422 to Dillon – [Abstract; Figs. cols. 3-4] discloses an aluminum bottle for sparkling wine (e.g., champagne)
US 2017/0008656 to Go et al. – [Abstract; 0002, 0003, 0015, 0018] discloses an uncoated aluminum bottle disclosed as suitable for use with products including wine
US 2003/0118811 to Sato et al. – [Abstract; 0001, 0013, 0016, 0018-0020, 0027, 0034, 0035, 0079-0081, 0085 0086, 0089, 0090] discloses an aluminum sheet extrusion-coated with a thermoplastic polyester which does not require the use of an intervening adhesive to achieve adhesiveness to the sheet, said coated-sheet exhibiting corrosion and dent resistance, and suitable for use in forming (inner-surface) two-piece/three-piece can and closure coatings; the absence of the adhesive (i.e., primer) layer reduces the cost of production; the polyester does not include calcium carbonate and may exhibit a thickness of from 1 to 60 µm 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782